DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 21 December 2021 in which claim 1 was amended, claims 27-30 were canceled, and new claims 44-48 were added.  All of the amendments have been thoroughly reviewed and entered.  
	Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-4, 6-8, 14-16, 18-20, 23-24, and 44-48 are under prosecution.
4.	This Office Action includes new objections and rejections necessitated by the amendments.

Information Disclosure Statement
5.	The Information Disclosure Statement filed 12 December 2021 is acknowledged and has been considered.
Claim Interpretation
6.	The claims are subject to the following interpretation:
	A.	Claim 1 (upon which claims 2-4, 6-8, 14-16, 18-20, 23-24, and 44-47 depend) and new claim 48 each recite a “glycolamine spacer molecule.”  However, paragraph 0131 of the instant specification shows that “[i]n some embodiments,” the amine functionality is actually part of an amide in the final product.  Thus, the claimed “glycolamine spacer” is interpreted as encompassing at least the structure described in paragraph 0131 of the instant specification or as a glycol spacer having a secondary or tertiary amine contained therein, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “glycolamine spacer molecule” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
	B.	Claim 1 (upon which claims 2-4, 6-8, 14-16, 18-20, 23-24, and 44-47 depend) and new claim 48 also each recite a  label “integrated into (i.e., claim 1)” or “integrated within (i.e., claim 48)” a nucleic acid linker.  These limitations are interpreted as requiring the label to connect two nucleotides within the linker (e.g.,  as found in Figure 3C) . 



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 47 is indefinite in as it is unclear what the oxygens having the two squiggly lines are attached to.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-4, 6-8, 14-16, 18-19, 23-24, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (U.S. Patent Application Publication No. US 2010/0152424 A1, published 17 June 2010), McDowell et al (U.S. Patent No. 8,873,791 B1, issued 26 February 2013), and McGall et al (U.S. Patent Application Publication No. US 2002/0182625 A1, published 5 December 2002) as evidenced by U.S. Provisional Application 61/069,247.
Regarding claims 1-2 and 48, Korlach et al teach labeled nucleotides (i.e., claim 1), which are reactants (i.e., claim 48), in the form of a nucleoside polyphosphate connected to a label via a linker (e.g., Figure 5), as well as luminescent labels (paragraph 0036).  Korlach et al teach the linker is a single stranded polynucleotide annealed to a complementary polynucleotide, thereby forming a double stranded linker having multiple functional groups, wherein the functional groups are the labels (paragraphs 0050-0052; see also paragraph 0057).  
Korlach et al also teach the linkers are those of U.S. Provisional Application 61/069,247, which is incorporated by reference in its entirely into Korlach et al (paragraph 0051).  The ‘247 Provisional teaches nucleoside polyphosphates attached to labels via nucleic acid linkers (e.g., Figures 4A-C), and that nucleic acid linker is double stranded (paragraph 0030).
Korlach et al also teach the nucleotides have the added advantage of mitigating the impact of variations in any single label (paragraphs 0050-0052; see also paragraph 0057).  Thus, Korlach et al teach the known techniques discussed above.
	While Korlach et al shows the nucleoside (i.e., nucleotide analog 402) comprises different labels are not part of a FRET pair (paragraph 0059), Korlach et al do not explicitly teach of the labels on the oligonucleotide linkers is at least 5 Angstroms apart. 
	However, McDowell et al teach oligonucleotides comprising at multiple luminophore labels (i.e., 3-4 fluorophores) present on an oligonucleotide, wherein the distances between the labels is preferably 3-6 nucleotides (Example 9).  The length of a base pair is about 3.4 Angstroms; thus, the preferred spacing is about 10.2-20.4 Angstroms, which is in the claimed range.  
With respect to claim 2, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	Specifically, McDowell et al teach the use of double stranded (i.e., duplex) DNA results in a rigid structure for separating the luminophores (i.e., fluorophores; Example 9).  Using the spacing of 5-6 nucleotides between labels, two labels spaced 5-6 nucleotides apart are on opposite sides of the double stranded helix, which has a helical repeat of 10-11 nucleotides.  Thus, the labels are not only separated by any linkers (e.g., the C6 linkers of McDowell et al; column 9, lines 10-35), but also by the linear distance of 10.2-20.4 Angstroms discussed above, as well as the diameter of the double helix.  Thus, it is believed that the broadly claimed separation of claim 1 as well as the steric volume center point separation of claim 2 is met by the teachings of McDowell et al.
It is further noted that McDowell et al teach the desire to prevent “direct ‘contacts’” between luminophores (i.e., fluorophores), which requires physical separation of the luminophores column 8, lines 30-45).  Thus, it would alternatively have been obvious to have the broadly claimed separation of claim 1 as well as the steric volume center point separation of claim 2.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges of the distance of the labels (i.e., claims 1-2) alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
McDowell et al also teach the spacing has the added advantage of providing unexpectedly large fluorescence signals when compared to otherwise equivalent single labeled version (column 5, lines 1-10) as well as improved signal to noise ratios (Example 9).  Thus, McDowell et al teach the known techniques discussed above.
With respect to the attachment of the labels, while Korlach et al teaches the use of  the spacer of Figure 5, which is a glycolamine spacer as discussed in paragraph 0131 of the instant specification and as described above, and while McDowell et al teach the attachment of fluorescent labels to nucleotides via amide linkages (e.g., Figure 1), neither Korlach et al nor McDowell et al teach the use of a glycolamine spacer in the linker (i.e., not attached to a phosphate, as depicted in Korlach et al).
However, McGall et al teach the attachment of labels (e.g., biotin) to nucleic acids via glycolamine spacers via amide linkages (e.g., Figure 2), as well as luminescent labels (e.g., fluorescein; Figure 3), and that the labeled compounds have the added advantage of being suitable for enzymatic attachment either internally or terminally (Abstract).  Thus, McGall et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Korlach et al, McDowell et al, and McGall et al to arrive at the instantly claimed nucleotide with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in nucleotides have the added advantages of:
A.	 Mitigating the impact of variations in any single label as explicitly taught by Korlach et al (paragraphs 0050-0052; see also paragraph 0057);
B.	Providing unexpectedly large fluorescence signals when compared to otherwise equivalent single labeled version and  improved signal to noise ratios as explicitly taught by McDowell et al (column 5, lines 1-10 and Example 9, respectively); and
C.	Utilizing linker labels suitable for enzymatic attachment either internally or terminally as explicitly taught by McGall et al (Abstract).
  In addition, it would have been obvious to the ordinary artisan that the known techniques of Korlach et al, McDowell et al, and McGall et al could have been combined with predictable results because the known techniques of Korlach et al, McDowell et al, and McGall et al predictably result in useful for labeled nucleosides.
Regarding claims 3-4, the nucleotide of claim 1 is discussed above.  McGall et al teach the spacer comprises less than 50 atoms between the label and the attachment site (Figure 3) as does Korlach et al (e.g., Figure 5).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges of the linker lengths alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 6-7, the nucleotide of claim 1 is discussed above.  McDowell et al teach probe lengths of 30-50 monomeric units (i.e., nucleotides; column 8, lines 15-25); thus, it would have been obvious to have a nucleic acid linker with the claimed probe lengths.
In addition, the ‘247 Provisional teaches linker lengths of at least 10 nm (paragraph 0019), which is 100 Angstroms.  A base pair has an approximate length of 3.4 Angstroms (i.e., 0.34 nm); thus, the linker is at least 29 bases long.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges of the linker lengths alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 8, the nucleotide of claim 6 is discussed above.  McDowell et al teach oligonucleotides comprising at multiple luminophore labels (i.e., 3-4 fluorophores) present on an oligonucleotide, wherein the distances between the labels is preferably 3-6 nucleotides, and even contemplates over 11 nucleotides (Example 9), which is in the claimed range.  
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 14, the nucleotide of claim 1 is discussed above.  The ‘247 Provisional teaches the linker comprises a first oligonucleotide (Figures 4A-C).   McDowell et al teach multiple luminophores (i.e., 3-4 fluorophores) present on an oligonucleotide, wherein the distances between the labels is preferably 3-6 nucleotides (Example 9).  The length of a base pair is about 3.4 Angstroms; thus, the preferred spacing is about 10.2-20.4 Angstroms, which is in the claimed range.  McDowell et al also teach multiple luminophores (i.e., labels) are on the same (i.e. first) oligonucleotide (e.g., Example 18, SEQ ID NOs: 140-143).
With respect to the claimed separation of center points of steric volume, it is reiterated that the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed. 
 	Specifically, McDowell et al teach the use of double stranded (i.e., duplex) DNA results in a rigid structure for separating the luminophores (i.e., fluorophores; Example 9).  Using the spacing of 5-6 nucleotides between labels, two labels spaced 5-6 nucleotides apart are on opposite sides of the double stranded helix, which has a helical repeat of 10-11 nucleotides.  Thus, the labels are not only separated by any linkers (e.g., the C6 linkers of McDowell et al; column 9, lines 10-35), but also by the linear distance of 10.2-20.4 Angstroms discussed above, as well as the diameter of the double helix.  Thus, it is believed that the broadly claimed separation of claim 1 as well as the steric volume center point separation of claim 2 is met by the teachings of McDowell et al.
It is further noted that McDowell et al teach the desire to prevent “direct ‘contacts’” between luminophores (i.e., fluorophores), which requires physical separation of the luminophores column 8, lines 30-45).  Thus, it would alternatively have been obvious to have the steric volume center point separation of claim 14.
It is also reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 15-16, the nucleotide of claim 14 is discussed above.  The ‘247 Provisional teaches a second oligonucleotide strand hybridized to the first oligonucleotide strand wherein either the first (i.e., labeled) strand is attached to the polyphosphate (i.e., claim 15; Figure 4A) or, alternatively, the second (i.e., unlabeled) strand is attached to the polyphosphate (i.e., claim 16; Figure 4B).
Regarding claim 18, the nucleotide of claim 14 is discussed above.  McDowell et al also teach multiple luminophores (i.e., labels) are on the same (i.e. first) oligonucleotide, separated by at least 5 and fewer than 50 bases (e.g., Example 18, SEQ ID NO: 140).
It is also reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 19, the nucleotide of claim 14 is discussed above.  
It is noted that claim 14 does not require a second strand hybridized to the first strand.  McDowell et al teach guanines and cytosines each have the possibility of quenching fluorescence (column 29, line 50-column 30, line 15).  Thus, it would have been obvious to provide the label attachment sited distant from either a guanine or cytosine on the first strand. 
In addition, Table 7 of McDowell et al shows multiple oligonucleotides meeting the claimed limitations.
Regarding claims 23-24, the nucleotide of claim 14 is discussed above.  The ‘247 Provisional teaches the first oligonucleotide comprises a stem-loop (i.e., claim 23), and has “an” attachment site “of” the two or more attachment sites; i.e., one attachment site is in the loop (i.e., claim 24; Figure 4C).
Regarding claim 46, the nucleotide of claim 1 is discussed above.  McGall et al teach the labels are cyanine dyes (paragraph 0137), as do McDowell et al (column 3, lines 30-45) and Korlach et al (paragraph 0036).
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (U.S. Patent Application Publication No. US 2010/0152424 A1, published 17 June 2010), McDowell et al (U.S. Patent No. 8,873,791 B1, issued 26 February 2013), and McGall et al (U.S. Patent Application Publication No. US 2002/0182625 A1, published 5 December 2002) as evidenced by U.S. Provisional Application 61/069,247 as applied to claim 1, and further in view of Urdea et al (U.S. Patent No. US 5,594,117, issued 14 January 1997).
Regarding claim 20, the nucleotide of claim 14 is discussed above in Section 11.
	Neither Korlach et al, McGall et al, nor McDowell et al teach labeling abasic sites.
	However, Urdea et al teach nucleotide molecules labeled at their abasic sites (column 8, lines 25-50), which have the added advantage of allowing cleavage of the label for quantitation of the label and correlation to quantity of the sample (column 5, lines 1-15).  Thus, Urdea et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the nucleotide taught by Korlach et al, McDowell et al, and McGall et al with the teachings of Urdea et al to arrive at the instantly claimed nucleotide with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a nucleotide having the added advantage of allowing cleavage of the label for quantitation of the label and correlation to quantity of the sample as explicitly taught by Urdea et al (column 5, lines 1-15).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Urdea et al could have been applied to the nucleotide taught by Korlach et al, McDowell et al, and McGall et al with predictable results because the known techniques of Urdea et al predictably result in labeled positions useful for nucleic acid assays.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-4, 6-8, 14-16, 18-19, 23-24, 46, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 12, 16, 20, 22, 25-26, 29-30, 38-44, 47, 50, 52-53, and 56 of copending Application No. 16/751,138 in view of Korlach et al (U.S. Patent Application Publication No. US 2010/0152424 A1, published 17 June 2010), McDowell et al (U.S. Patent No. 8,873,791 B1, issued 26 February 2013), and McGall et al (U.S. Patent Application Publication No. US 2002/0182625 A1, published 5 December 2002) as evidenced by U.S. Provisional Application 61/069,247.
	Both sets of claims are drawn to nucleotide (i.e., nucleoside polyphosphate) compounds comprising multiple luminescent labels.  Any additional limitations of the ‘138 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘138 claims do not require the linker or distances of the instant claims.
	However, the missing limitations are taught by the cited references, along with the reasoning for the combination, as discussed above.
This is a provisional nonstatutory double patenting rejection.






15.	Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 12, 16, 20, 22, 25-26, 29-30, 38-44, 47, 50, 52-53, and 56 of copending Application No. 16/751,138 in view of Korlach et al (U.S. Patent Application Publication No. US 2010/0152424 A1, published 17 June 2010), McDowell et al (U.S. Patent No. 8,873,791 B1, issued 26 February 2013), and McGall et al (U.S. Patent Application Publication No. US 2002/0182625 A1, published 5 December 2002) as evidenced by U.S. Provisional Application 61/069,247 as applied to claim 14 above, and further in view of Urdea et al (U.S. Patent No. US 5,594,117, issued 14 January 1997) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.
16.	Claims 1-4, 6-8, 14-16, 18-19, 23-24, 46, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 20, 22-23, 39, 43, 49-50, 53-54, 58-59, and 99-101 of copending Application No. 16/510,794 in view of Korlach et al (U.S. Patent Application Publication No. US 2010/0152424 A1, published 17 June 2010), McDowell et al (U.S. Patent No. 8,873,791 B1, issued 26 February 2013), and McGall et al (U.S. Patent Application Publication No. US 2002/0182625 A1, published 5 December 2002) as evidenced by U.S. Provisional Application 61/069,247.
	Both sets of claims are drawn to nucleotide (i.e., nucleoside polyphosphate) compounds comprising multiple luminescent labels.  Any additional limitations of the ‘794 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘794 claims do not require the linker or distances of the instant claims.
	However, the missing limitations are taught by the cited references, along with the reasoning for the combination, as discussed above.
This is a provisional nonstatutory double patenting rejection.
17.	Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 20, 22-23, 39, 43, 49-50, 53-54, 58-59, and 99-101 of copending Application No. 16/510,794 in view of Korlach et al (U.S. Patent Application Publication No. US 2010/0152424 A1, published 17 June 2010), McDowell et al (U.S. Patent No. 8,873,791 B1, issued 26 February 2013), and McGall et al (U.S. Patent Application Publication No. US 2002/0182625 A1, published 5 December 2002) as evidenced by U.S. Provisional Application 61/069,247 as applied to claim 14 above, and further in view of Urdea et al (U.S. Patent No. US 5,594,117, issued 14 January 1997) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
18.	Claims 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
19.	Applicant's arguments filed 21 December 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	In response to Applicant’s argument on pages 6-7 of the Remarks that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reasons for combining are clearly articulated in the rejections above.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
B.	Applicant argues on page 7 of the Remarks that Figures 4A-B of the ‘247 provisional show the label at the terminus and that McDowell et al require no secondary structure.
However, Figure 4C clearly shows a label in the middle of the nucleic acid having secondary structure (i.e., a hairpin).
	In addition, paragraph 0013 of the ‘247 provisional (cited by Applicant) clearly states that the linker molecules themselves provide sufficient distance between the labels and the reactant groups.   Thus, the labels do not teach to be at a terminus.
In response to Applicant's arguments against the McDowell et al individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the prior art of McDowell et al is merely relied upon for teaching labels on oligonucleotide linkers that are at least 5 Angstroms apart.
C.	Pages 7-8 of the Remarks appear to allege unexpected results.
However, the arguments presented in the Remarks are not commensurate in scope with the instant claims for at least the following reasons:
According to the Remarks, Figure 3G requires a glycolamine spacer not required by all of the instant claims (which is further discussed below).
Paragraph 0045 of the instant specification merely states that “a sequencing reaction that was conducted using the four different nucleic acid linker constructs shown,” but provides no further evidence that the data is commensurate in scope with the instant claims and does not even indicate which four constructs are used.
Paragraph 0106 of the instant specification merely states that Figure 3G shows “a sequencing run with three other brightly labeled nucleoside polyphosphates,” and provides no further evidence that the data is commensurate in scope with the instant claims, as the only structure alluded to is that of Figure 3F, which is limited (at least) to:
A glycol amine in the phosphate, not the nucleic acid linker itself;
A specific polyphosphate length;
Only one of the labels of claim 45 (which is used twice);
A specific distance between the two labels.
	It is also noted that the specification does not provide any of the experimental details allege by Applicant in the Remarks.  Therefore, the alleged unexpected results are not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].
	D.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.
Conclusion
20.	No claim is allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634